DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities:
Paragraph 0049 – line 1, “60” should be –6--.  Additionally, the closing parenthesis on line 2 of the paragraph is missing.
Appropriate correction is required.
  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 10,532,671. More specifically, patent claims 3, 3, 3, 4, 4, 4 include all of the features of application claims 1, 2, 3, 1, 2, 3, respectively.
Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced patent claims contain all of the recited features of the noted application claims and therefore anticipate the application claims.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutzka et al. ‘555.
Claim 1, Lutzka et al. teach a removable seat assembly for a vehicle including a base assembly, a seat dolly 236+ which includes a plurality of wheels 302,304 for facilitating movement between first and second positions as broadly claimed, a floor base assembly (see the cross-hatched floor section with wheel receiving planar surfaces in figure 6 etc.) configured as broadly claimed, and a mounting bracket (e.g. the latching notch structure of plate 208 or plate 210 which engage floor striker pins 46,48) configured as broadly claimed.  The device further includes a hook 212 which extends from the dolly and engages a pin.  Finally, Lutzka includes a latch assembly with a mechanical actuator configured as broadly claimed – see figures 17, 18, 22 etc.
Claim 2, note elements 26+ define a riser portion which supports seat 28+ as broadly claimed.
Claim 3, note frame structure 12,14,16+ coupled to and supporting the riser portion as broadly claimed.  Additionally, the structure defines a first generally planar surface (e.g. at 18 and/or the planar upwardly facing bottom interior surfaces of tubes 14,16).  The relied upon planar surfaces at 18 and/or the planar upwardly facing bottom interior surfaces of tubes 14,16 could be used to support a floor section and are deemed configured as broadly claimed.  Moreover, in as much as the floor section per se is not a positively recited element of the instant claimed combination, the functional language relating thereto is given little patentable weight.  Note for example, the front lip of planar element 18 could be used to support an edge of a floor section – see figure 1.  Alternatively, an extension of a floor section could be supported on the planar upper interior surfaces of tubes 14 and/or 16 etc.

Claim 5, alternatively reading element 158 on the rod, element 156 defines an actuator configured as broadly claimed.
Claim 6, element 22 defines a stiffener bracket configured as broadly claimed.
Claim 7, the lower arm hook extensions on the bottom of elements 208,210 define extension arms and are configured to engage pins 46 and 48.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lutzka et al. ’555 in view of Tyciak et al. ‘311 and/or known art practices.


It is notoriously well known in the art to utilize casters for wheels of a vehicle seat carriage.  Moreover, Tyciak et al. is cited as an example of casters (80) employed for the rolling wheels of a vehicle seat carriage.
In order to provide more system maneuverability, it would have been obvious to one of ordinary skill in the art to replace the fixed wheels of Lutzka et al. with  wheels of caster type construction in view of the teachings of Tyciak et al. and/or known art practices.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lorey et al. and Jeong are cited as representative examples of additional seat base mechanisms known in the art.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.









/STEPHEN T GORDON/Primary Examiner, Art Unit 3612